DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010231435.2 filed in China on 03-27-2020. The publication of the instant application US 2021/0302403 is considered the translation in English of the priority document unless Applicant indicate otherwise.

Examiner’s Notes
Claims 1, 4-8 
Applicant has shown by the submission of references Huang et al. and Rojas et al. that a person of ordinary skill in the art at the time of filing would understand how to determine a shale brittleness sweet spot for exploring and fracturing without undo experimentation.
Allowable Subject Matter
Claims 1, 4-8 are allowed. 
Claims 2-3 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record, Yasin et al., “Brittleness Prediction based on Rock’s Properties – Application to Sembar shale”, Proceedings of the 137th Academic Lecture Meeting of the Physical Exploration Society. 2017 (hereinafter Yasin) in view of Nur Ali Akbar et al., “An extensive Petrophysical Evaluation for Determining Sweet Spot Intervals in the Ultra-Tight Organic-Rich Shale: A Case Study of the North Sumatra Basin”, The 2nd SPWLA Asia Pacific Technical Symposium, Indonesia, 2018. (hereinafter Nur Ali Akbar), Huang et al., “A novel brittleness sweet-spot prediction technology of the tight oil and gas using Seismic Motion Inversion”, SEG International Exposition and 87th Annual Meeting, 2017 (hereinafter Huang), Baez et al., US Pub. 2011/0282584 (hereinafter Baez), and Leem et al., US 2018/0094514 (hereinafter Leem) teaches the following:
Yasin teaches collecting multiple shale samples from a research area target interval of the shale gas reservoir (see Abstract); 
determining a brittleness evaluation formula of shale brittleness indexes (e.g. equation 2 page 183, BIwang(2009) is an evaluation formula for shale brittleness index), 
a brittleness calculation formula (e.g. equation 2 page 183, BIwang(2009) is a brittleness calculation formula) containing the shale total organic matter volume content  (e.g. in equation 2 on page 183 “TOC” is the total organic carbon content which is considered shale total organic matter mass content) and the shale mineral volume content  (e.g. in equation 2 on page 183 “Qz” is the sum of quartz content which is considered the shale mineral content, volume of quartz is taught in fig. 2 column 4 page 184); 
drawing a shale brittleness grading chart of a research area target interval according to the brittleness evaluation formula (e.g. see Fig. 2 on page 184 where column 12 shows the brittleness index from the brittleness evaluation formula and column 14 shows a shale brittleness grading chart of the research area target interval indicated by column 1 Depth (m)) and measured shale mineral volume content values (e.g. the mineral content Qz quartz is used to calculate the brittleness as shown in equation 2 and the measured shale mineral volume content is shown in column 4 of Fig. 2 Vquartz) and 
shale total organic matter mass content values of multiple shale samples of the research area target interval (e.g. see Fig. 2 column 9 which shows the total organic 
determining shale brittleness grade corresponding to a shale sample of the research area target interval by finding, in the shale brittleness grading chart, a shale brittleness grade corresponding to a shale mineral volume percent content value and a shale total organic matter mass percent content values of a shale sample  (e.g. equation (2) shows using total organic matter mass content TOC and shale mineral volume content Qz which is considered substituting the values into the brittleness equation which is used to make the grading chart, see Fig. 2 column 14 page 184  which shows brittleness grading chart in tracks 11 and 12.  See also page 183, right column, first full paragraph starting “in Fig. 2…”).  
Nur Ali Akbar teaches a shale volume-mass conversion formula (e.g. see equation 9 on page 4 which shows the relationship between TOC weight and TOC volume with can be considered a shale volume-mass conversion formula) and that the shale mineral volume content and shale total organic matter mass content are fractional contents (e.g. in Equation 20 on page 5 the Brittleness index uses fractional mineral contents).
Although Yasin and Nur Ali Akbar do not explicitly teach using percent values, Examiner takes official notice that changing fractions to percents is a trivial mathematical operation that any person of ordinary skill would understand. 
Zou teaches                         
                            T
                            O
                            C
                            =
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            b
                                        
                                    
                                
                            
                            
                                
                                    V
                                
                                
                                    k
                                
                            
                        
                     where TOC is Total Organic Carbon Mass Fraction, Ck is the mass fraction of carbon in kerogen which is equivalent to the claim k0, Vk is volume fraction of kerogen, ρb is rock volume density which is equivalent to the claimed rock, ρk is the kerogen density (e.g. see paragraphs [0029]-[0038] from the translated document and equation 4 in paragraph [0038] of the original patent).
Walls teaches a rock density (i.e. claimed                         
                            
                                
                                    ρ
                                
                                
                                    r
                                    o
                                    c
                                    k
                                
                            
                        
                    ) is a constant 2.5 g/cm3 (see paragraph [0009]).
Craddock teaches a kerogen density (i.e. claimed                         
                            
                                
                                    ρ
                                
                                
                                    k
                                
                            
                        
                    ) can range from at least about 1.0 g/cm3 to about 1.6 g/cm3. 
Although Yasin, Nur Ali Akbar, Zou, Wells, and Craddock do not teach the explicit form of the equation                         
                            
                                
                                    V
                                
                                
                                    O
                                
                            
                            =
                            2.5
                            *
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            T
                            O
                            C
                        
                    , it is a simple matter of rearrangement of variable to the form of the equation claimed by the applicant for the purpose and advantage of expressing the volume of organic matter in a convenient way.
Huang teaches measuring shale mineral volume percent content of the multiple shale samples by X-ray diffraction (see right col. page 1903 line 1-left column page 1904 line 6), determining a shale brittleness sweet spot for exploration and fracturing (See pages 1904-1905), wherein the shale brittleness sweet spot corresponds to the shale sample (see fig. 5), wherein fracturing effects and exploration capacities of the shale gas reservoir are improved through determining the shale brittleness sweet spot (see abstract).
Baez teaches measuring shale total organic matter mass content of the multiple shale samples by pyrolysis analysis (see paragraph [0010]). Although Baez does not explicitly teach expressing the shale total organic matter mass content as a percent, examiner takes official notice that a person having ordinary skill in the art would be able to use the alternate expression of percent since it involves the application of routine mathematics.
Leem teaches when the shale brittleness grade corresponding to the shale sample is a predetermined grade (e.g. see Fig. 3)
a method for exploring and fracturing a shale gas reservoir based on shale brittleness grade, comprising: obtaining the shale volume-mass conversion using V0=2.5*k0* Vrock where Vrock is rock volume percent content; wherein Vo is volume percent content of total organic matter; ko is a conversion coefficient of kerogen converted into organic matter, wherein the conversion coefficient ko of the kerogen converted into the organic matter is 1.3  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 4-8 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Zhou et al., CN 110715859, Pub. 01-21-2020 – equations for calculating brittleness, brittleness grading chart.
Huang et al., CN 105675635, Published 06-15-2016 – teaches calculating brittleness index BI based on mineral content, “BI=Q + F + CARBONATEQ + F + CARBONATE + CLAY * 100 wherein, BI represents brittleness index, Q represents the relative content of quartz, F represents the relative content of feldspar, CARBONATE represents the relative content of carbonate rock, CLAY represents the relative content of clay.”, see paragraph [0001]) and relative (percent) mineral content, “ BI=Q + F + CARBONATEQ + F + CARBONATE + CLAY * 100 wherein, BI represents brittleness index, Q represents the relative content of quartz, F represents the relative content of feldspar, CARBONATE represents the relative content of carbonate rock, CLAY represents the relative content of clay.”, see paragraph [0002].

Conclusion                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862